OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS

                         AUSTIN




Dear L.Iri
         Van Zsndt:        Qplalon No. 0146




                                              ation made bye
                                               th Leglalatusc,
Regular %errlon?
                                              0r   Xducatloa   or
                                         a ut3u3sl!&thee lx -
                                        io n,
                                            r o r th e ir :r 6-
                                            ~Jaln’tlg   authorite
          it 18 our opinionthe&the Colmltteeand the
Board mEy ~olnlayauthori thl +pen$lturo 0s aonles
for the upenseb    inOWed iJla18OhWalU3    thdlf Z88p8Ot-
Iv8 duties.    sor lnatanae, if an aaltos should beuse-
rpl and necessary to th8   disOharg8 0r both th8 duty   of
the Comltt88 and the dutiss or the Bomd, the Board
and the Conslittee  may jointly hire such auditor fix
his nqlary (withinthe Unit imposedby the Aat! and
preset/be   t&e duties.   nhlah he ohall perfow for eaph.
In suah 0~80 the payrollor vouohershould be aieped
by the kw~nl and the Committee.
           Y& attention113dire&&d to the faot that,
or QOUEW, a pap011 for expen~ea     validlylnaurreaby
the Conmfttse,authorPmd and.aQaqI by the kmIttee,
will not be any the less valid beoauae'~maoh expenses
tier8 also authorizedand the payroll   Si&Wd by the
Board.